Citation Nr: 1219549	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rate of special monthly compensation (SMC), pursuant to 38 U.S.C.A. § 1114(r) and 38 C.F.R. § 3.352(b), based on the need a higher level of aid and attendance, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from September 1941 to September 1946, and from May 1951 to January 1971.  He passed away on March 11, 2004.  The appellant is his widow, and she seeks benefits for accrued purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  It has been before the Board on three prior occasions.  

In March 2008, the Board granted an earlier effective date of September 14, 1997, for the grants of service connection for hypertensive heart disease, chronic renal failure associated with hypertensive heart disease, residuals of a nasal polypectomy, sleep apnea, and bilateral hearing loss.  The Board remanded all other issues to the agency of original jurisdiction (AOJ), including entitlement an effective date prior to September 14, 1997, for the grant of service connection for those five disorders, to include based on allegations of CUE in prior rating decisions.  While the case was before the AOJ, the issue of entitlement to an effective date prior to November 3, 2003, for service connection for an IBS was also perfected for appeal.  

In August 2010, the Board again remanded the case to the AOJ for a new Travel Board hearing per the appellant's request, due to the retirement of the Veterans Law Judge who conducted the initial hearing.  See 38 C.F.R. § 20.707.  

During the pendency of the appeal, the appellant testified at hearings before a Decision Review Officer (DRO) at the RO in June 2006 and July 2009, and before a Veterans Law Judge at the RO in May 2007 and December 2010.  A transcript of each of these hearings has been associated with the claims file.  The appellant submitted evidence in support of her claims at the most recent hearing, after the last adjudication of the issues on appeal by the AOJ.  See 38 C.F.R. §§ 20.800, 20.1304(c).

In March 2011, this case was again before the Board.  At that time, the Board granted entitlement to service connection for erectile dysfunction, weakness of the ankles and legs, a disorder manifested by edema of the legs, benign prostatic hypertrophy,  depression with related symptoms including stress and anxiety, dry skin, including of the hands, all for purposes of accrued benefits; reopened and granted entitlement to service connection for a lung disorder manifested by bronchial irritation and edema of the lungs, for purposes of accrued benefits; reopened a right shoulder claim, and granted entitlement to service connection for a bilateral arm disorder manifested by tremors, for purposes of accrued benefits; denied entitlement to service connection for bilateral knee and shoulder disorders, for purposes of accrued benefits; and denied an effective date earlier than September 14, 1997, for service connection for hypertensive heart disease, chronic renal failure associated with hypertensive heart disease, residuals of a nasal polypectomy, sleep apnea associated with residuals of a nasal polypectomy, bilateral hearing loss and the assigned evaluation, and irritable bowel syndrome, all to include the question of clear and unmistakable error (CUE), for purposes of accrued benefits.  The issue of entitlement to an increased rate of SMC based on a higher level of aid and attendance, for purposes of accrued benefits, was remanded for additional adjudication in light of the grants of service connection for numerous disabilities.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From September 14, 1997, the Veteran was not in receipt of maximum special monthly compensation rates under 38 U.S.C.A. § 1114 subsections (p) or (o) or the intermediate rate between subsections (n) and (o).

CONCLUSION OF LAW

Entitlement to a higher rate of special monthly compensation for aid and attendance is not warranted.  38 U.S.C.A. § 1114(r) (West 2002 & Supp. 2010);  38 C.F.R. § 3.350(h) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice must be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

As directed in a prior remand, in a September 2009 letter, the appellant was provided notice as to the elements necessary to establish entitlement to an increased rate of special monthly compensation under 38 U.S.C.A. § 1114(r).  The appellant was also advised of the evidence information necessary to establish a disability rating and effective date in accordance with Dingess/Hartman.  Furthermore, the undersigned Veterans Law Judge informed the appellant of the evidence and information necessary to substantiate her claims during the December 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

To the extent that the appellant was not provided proper notice as to her claim, the Board finds that she has not been prejudiced thereby.  In this regard, the appellant's claim for accrued benefits is derivative of the Veteran's claims at the time of his death and, therefore, she could not offer any further evidence in support of the claims.  See Zevalkink v. Brown, 102 F.3d 1236, 1241-42 (Fed. Cir. 1996); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In other words, further notice would not benefit the appellant in any way, as the resolution of her claim for purposes of accrued benefits is entirely dependent upon the application of statutes and regulations to the evidence (or facts) of record at the time of the Veteran's death.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Similarly, with respect to the duty to assist, no further evidence may be obtained in connection with the appellant's claim for accrued benefits.  Moreover, there have been no arguments that the appellant has been prejudiced by any possible defects in notice or assistance.

For the foregoing reasons, the Board finds that the AOJ substantially complied with the prior remand directives.  See Dyment, 13 Vet. App. at 146-47.  In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the appellant at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision on the merits of her claims.





II.  Increased rate of special monthly compensation 
under 38 U.S.C.A. § 1114(r).

Special monthly compensation is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the (s) rate).  SMC under subsections (k) and (r) are rates that are paid in addition to any other SMC rates, with certain monetary limits.   SMC under subsection (k) is for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Subsection (l) provides for SMC based on the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (o) is the highest rate of  SMC permitted.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Subsection (p) provides for SMC rates in between the different subsections, i.e., "intermediate" rates.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  Subsection (s) authorizes SMC for housebound status.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Subsection (r) authorizes a special aid and attendance rate.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h). 

The Veteran was in receipt of SMC under subsection (k) from September 24, 2002.  Beginning on September 14, 1997, SMC under subsection (l) was in effect on account of being in need of aid and attendance, and SMC at a rate in between (l) and (m), under subsection (p), was in effect for chronic renal failure with additional disabilities, sleep apnea independently ratable at 50 percent or more.  The SMC rate for aid and attendance under subsection (l) and for housebound status under subsection (s) are less than the SMC rate in between (l) and (m).  See 38 U.S.C.A. § 1114 (l), (m), (n), (s); 38 C.F.R. § 3.350(b), (c), (d), (f), (i).  The issue on appeal is whether SMC under subsection (r) for a higher level of aid and attendance may be awarded at any time during the appeal period. 

SMC at the aid and attendance rate under subsection (l) is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 1114(i); 38 C.F.R. § 3.350(b), 3.352 (a).  SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The following are accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (excluding the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination and is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

A Veteran is housebound when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(h)(3). 

Additional SMC payments for aid and attendance under subsection (r) are provided for when the Veteran is 1) not hospitalized at United States government expense, 2) is receiving the maximum rate under subsections (o) or (p) or is receiving the intermediate rate between subsections (n) and (o) plus SMC under subsection (k), and 2) is in need of aid and attendance or a higher level of care.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h), 3.352(b)(2) (a higher level of care is a need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional).

The Veteran was awarded compensation for the following service-connected disabilities:  chronic renal failure, at 100%; sleep apnea, at 50%; right upper extremity tremors, at 40%; hypertensive heart disease, at 30%; bronchial irritation with chronic cough, at 30%; left upper extremity tremors, at 30%; stress/anxiety, at 30%; right lower extremity weakness, at 20%; left lower extremity weakness with edema, at 20%; bilateral hearing loss, at 10%; benign prostatic hypertrophy, at 10%; skin conditions of the right and left hands, at 10% each; residuals nasal polypectomy, noncompensable; erectile dysfunction, noncompensable; and irritable bowel syndrome, noncompensable.  The Veteran was also in receipt of SMC under subsection (k), for loss of use of a creative organ.  But SMC under subsection (k) does not preclude a separate SMC award for aid and attendance, as long as the total does not exceed the subsection (o) rate.  38 C.F.R. § 1114(k) (SMC for loss of use is independent of any rates awarded under subsections (l) through (n)); 38 C.F.R. § 3.350(a) (SMC under subsection (k) is payable for each anatomical loss or loss of use in additional to basic SMC rates, but not the (o) rate).  

However, SMC at the higher aid and attendance rate under subsection (r) is not warranted.  This is because entitlement is predicated on being in receipt of SMC at the (o) rate, the maximum (p) rate, or the rate in between (n) and (o), with an additional (k) rate.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).  The Veteran 
received SMC under the (k) rate from September 24, 2002;  the (l) rate from September 14, 1997; and at a rate in between (l) and (n), under subsection (p), was also in effect from September 14, 1997, for chronic renal failure with additional disabilities, sleep apnea independently ratable at 50 percent or more.  This does not meet the basic criteria for higher payments for aid and attendance.  

The intermediate SMC rate exceeds the rate for aid and attendance and housebound status; thus the Veteran is already in receipt of the larger benefit.  38 U.S.C.A. § 1114(l), (m), (p), (s).  Thus, the only additional payment that could be awarded is an SMC rate for higher aid and attendance under subsection (r).  But as noted above, the prerequisite for the (r) rate is that the Veteran is in receipt of the maximum rate under subsections (o) or (p) or is receiving the intermediate rate between subsections (n) and (o) plus SMC under subsection (k).  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h), 3.352(b)(2).  Here, the Veteran is not receiving the maximum rate under (o) or (p), or the intermediate rate between subsections (n) and (o).  Accordingly, SMC under subsection (r) is not warranted. 

To the extent that the appellant asserts that the Veteran was entitled to a rate higher than L 1/2, the Board finds that the Veteran is not entitled to a (m), (M 1/2), (n), (n 1/2), or (o) rate (entitlement to an (r) rate was considered above).  SMC under subsection (m) requires amputation or loss of use of both hands, both legs, or one arm and one leg, or blindness; and subsection (n) requires amputation or loss of use of both arms, both legs, or one arm and one leg, or blindness; the Veteran does not have such service-connected disabilities.  38 C.F.R. § 3.350(c), (d).  SMC at the (o) rate requires anatomical loss of both arms, or conditions entitling the Veteran to two SMC rates from (l) through (n), or bilateral deafness, or total deafness in one ear plus bilateral blindness.  38 C.F.R. § 3.350(e).  The Veteran did not have service-connected anatomical loss of both arms, deafness, or blindness.  Additionally, at no time did his service-connected disabilities entitle the Veteran to two rates from (l) through (n).  See 38 C.F.R. § 3.350(a)-(i).  Also, SMC at a next higher rate under subsection (p) requires anatomical loss of a limb, blindness, or an additional 100 percent-rated disability. 38 C.F.R. § 3.350(f)(l)-(3). Although the Veteran had one 100 percent-rated service-connected disability, he did not have two such disabilities, and also did not have service-connected anatomical loss of a limb or blindness.  Accordingly, no such higher rate of SMC is warranted. 

Finally, in reaching this decision the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim on and after October 17, 2006, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER 

Special monthly compensation for a higher level of aid and attendance is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


